 BLOOMINGDALE'SBLOOMINGDALE'SandWILLIAM P. WARD191DISTRIBUTIVE,PROCESSINGAND OFFICEWORKERS OFAMERICA, LOCAL3 andWILLIAM P. WARD. Cases Nos.2-CA-2584 and 2-CB-810. November 25, 1953DECISION AND ORDEROn June 30, 1953, Trial Examiner Sidney Lindner issued hisIntermediate Report in the above-entitled consolidated pro-ceeding, finding that the Respondents had not engaged in theunfair labor practices alleged in the complaint and recommend-ing that the complaint be dismissed in its entirety, as set forthin the copy of the Intermediate Report attached hereto. There-after, the General Counsel filed exceptions to the IntermediateReport and a supporting brief.The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error was com-mitted. The rulings are hereby affirmed. The Board has con-sidered the Intermediate Report, the exceptions and brief, andthe entire record in the case, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner butonly to the extent consistent with our Decision and Order.1.The Trial Examiner concluded that the Respondent Unionhad not violated Section 8 (b) (1) (A) and 8 (b) (2) of the Act bycausing the Respondent Company to discharge William P.Ward, the charging party, on June 30, 1952. We do not agree.Briefly, the facts in this case are as follows: The Union andthe Company at all times material herein were parties to a col-lective -bargaining agreement containing a valid union -securityclausewhich conditioned an employee's employment uponmembership in the Union. Ward was an employee of the Companyand a member of the Union. He was obligated, under the termsof the contract and in accordance with the proviso to Section 8(a) (3) and 8 (b) (2) of the Act, to tender the periodic dues"uniformly required as a condition of . . . retaining member-ship." He was discharged, at the request of the Union, ostensiblybecause he had failed to pay his dues. The record, however, re-veals that as early as August 6, 1951, Ward was notified inwriting by the Union that it would not accept his future tender ofdues unless he presented a valid excuse for nonattendance atunion meetings or paid certain fines incident thereto. At no timewas this "FINAL NOTICE" to Ward rescinded by notice fromthe Union that it would accept his dues, if tendered. On the con-trary, thereafter in October and November 1951, and in January1952, Ward tendered his dues to the Union but on each occasionhis dues were rejected because he would not at the same timepayhis accumulated fines. As the facts detailed in the Inter-mediate Report reveal, the Union's requirement that fines bepaid before dues would be accepted was the source of a long-standing, tripartite dispute between Ward, the Union, and theCompany. In his final interview with Vincent Brennan, the Com-107 NLRB No. 62. 1 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany's personnel manager, Ward was instructed, as he had beenon each of the previous occasions, to tender his dues. TheUnion, Brennan informed him, was interested only in dues andwould accept his tender. Ward was uncommunicative and did notagain tender his dues. He was discharged on the following day.We cannot agree with the Trial Examiner that it was in-cumbent upon Ward, after his last interview with Brennan, toagain tender his dues. While we are mindful of and do not con-done the intransigent and uncooperative attitude adopted byWard during this interview, we do not regard Brennan's remarkstoWard as sufficient to dispel the futility of tendering dueswithout the payment of fines. In the absence of specific noticefrom the Union to Ward that his dues would be accepted withoutregard to fines, we are persuaded on the facts in this case thatanother tender by Ward would have been a futile gesture. Underthese circumstances, we conclude that the Union sought andobtained Ward's discharge not because he had failed to pay hisdues, the assigned reason, but because he refused to pay fineslevied against him. iAccordingly, we find that by causing the Company to dischargeWard because he had been suspended from membership in theUnion for a reason other than his failure to tender periodic duesuniformly required as a condition of retaining membership, theUnion has violated Section 8 (b) (2) of the Act. We also find thatthis conduct of the Union is violative of Section 8 (b) (1) (A) ofthe Act.22.The Trial Examiner concluded that the Company itself hadcommitted no unfair labor practice in discharging Ward becauseitdid not know or have reasonable grounds to believe that theUnion had requested his discharge for a reason other than hisfailure to tender periodic dues. The record shows that the Com-pany undertook in a meticulous manner to carry out the terms ofits contract with the Union, and no more. While the Union hadmade no statements to Ward disavowing the necessity to payfines, company officials were told on numerous occasions byunion agents that the Union was interested only in Ward's duesand that fines were not involved. In connection with its final re -quest for Ward's discharge the Union specifically informedBrennan that it would accept Ward's dues, if tendered. Thus, onJune 30, 1952, the Company was in the position of having beenrepeatedly assured that the Union's sole reasonin requestingWard's discharge was his failure to pay dues, as requiredunder the contract. Nor did the Company stop at these assur-ances. Before the discharge occurred Brennan interviewed Wardand attempted to determine, with all due diligence, whethersome reasonother than his failure topaydues motivated theUnion's request at this time. Ward was completely uncoopera-iWestinghouse Electric Corporation, 96 NLRB 522, 525 and cases cited therein; enforcedsub nom N L R. B v. I A. M Local 504, 203 F. 2d 173(C A. 9). Cf. National Lead Company,106 NLRB 5452Westinghouse Electric Corporation, supra BLOOMINGDALE'S19 3tive. In view of these facts,we find, in agreement with theTrial Examiner,that the Company did not have reasonablegrounds for believing that Ward's discharge was requested inJune 1952,for a reason other than his failure to pay dues.Accordingly,we find that the Company did not violate Section8 (a) (1) and(3) of the Act.3THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Union, set forth above, oc-curring in connection with the operations of the RespondentCompanydescribed in section I of the Intermediate Report,have a close, intimate, and substantial relation to commerce,and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.THE REMEDYHaving found that the Respondent Union has engaged in unfairlabor practices,we shall order it to cease and desist therefromand take certain affirmative action designed to effectuate thepolicies of the Act.We shall order the Respondent Union to notify both the Re-spondent Company and Ward that it has no objection to Ward'simmediate reinstatement to his former or substantially equiva-lent position4 as an employee of the Respondent Company, with-out prejudice to his seniority or other rights or privileges. Weshall also order the Respondent Union, which we have foundresponsible for the discrimination suffered by Ward,to makehim whole,as closely as possible,for any loss of pay he mayhave suffered by reason of the Respondent Union's unlawfulconduct. 5In accordance with our practice,the period from the dateof the Intermediate Report to the date of the Order hereinwillbeexcluded in computing the amount of back pay towhichWard is entitled,because of the Trial Examiner'srecommendation that the complaint be dismissed.Accordingly,we shall order the Respondent Union to paytoWard a sum of money equal to the amount that he normally3Our dissenting colleague,in expressing disagreement with our holding, asserts that, ifitwere reasonable for the Employer to believe that Ward's discharge was requested forfailure to pay dues,itwas equally reasonable for Ward to reach the same conclusion. Thedifference upon which we rely is readily apparent.The Unioncommunicated its assuranceto the Employer,but the Union never communicated to Ward any change in the positionithad previously taken with him, that it would not accept his dues unless he paid fines aswell.4The expression"former or substantially equivalent position"means"former positionwherever possible,but if such position is no longer in existence,then to a substantiallyequivalent position."See The Chase National Bank of the City of New York, San Juan,Puerto Rico,Branch,65 NLRB 827.5The absence of any reinstatement order against the Respondent Company in no way affectsour power to issue a back-pay order against the Respondent Union. National Union of MarineCooks and Stewards,CIO (George C. Quinley), 92 NLRB 877,and cases cited therein. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould haveearned as wagesfrom June 30, 1952, the dateof the discrimination,to 5 daysafter thedateon which theRespondent Union notifies the RespondentCompanyand Ward,in accordance with our Order,that it no longer hasobjectionto his immediate reinstatement,less his net earnings6duringsuch period. 7Consistentwith theBoard's establishedpolicy, Ewe shallorder that the lossof pay be computed on thebasis of eachseparate calendar quarter or portion thereof during theperiod fromthe date of Ward'sdischargeto theterminationof the RespondentUnion's liability,as hereinbeforeprovided.The quarterlyperiods, hereinafter called"quarters,"shallbegin withthe first day of January, April, July, and October.Loss of pay shall bedeterminedby deductingfrom a sumequal to that which Ward would normally have earned for eachquarter or portion thereof,his net earnings,if any, in otheremployment during thatperiod.Earnings in oneparticularquartershall have no effect upon the back-pay liability for anyother quarter.Uponthe foregoing findingsof fact, and upon theentire recordin this case,the Boardmakesthe additional:CONCLUSIONS OF LAW1.The Respondent Union has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (b) (2)of the Act.2.By restraining and coercing employeesof theRespondentCompany inthe exercise of the rights guaranteed in Section 7of the Act,the RespondentUnionhas engaged in unfair laborpractices within the meaning of Section8 (b) (1) (A) of the Act.3.Theforegoing unfair labor practices engagedin by theRespondent Union are unfair labor practices affecting commercewithin the meaning of Section2 (6) and (7) of the Act.ORDERUpon the entire record in this case,and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that Distribu-tive,Processing and Office Workers of America, Local3, New6By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working elsewherethan for the Employer, which would not have been incurred but for the unfair labor practicesand the consequent necessity of his seeking employment elsewhere. See Crossett LumberCompany, 8 NLRB 440. Monies received for work performed upon Federal, State, county,municipal,or other work-relief projects shall be considered as earnings.See RepublicSteel Corporation v. N L. R B., 311 U. S. 7.'Our back-pay order shall be construed as set forth in Pen and Pencil Workers UnionLocal 19593, AFL, 91 NLRB 883.8 F. W. Woolworth Company, 90 NLRB 289. BLOOMINGDALE'S19 5York,New York,its officers,representatives,agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Causing or attempting to cause Bloomingdale's, its of-ficers, agents,successors,and assigns,to discharge orin anyother manner to discriminate against its employees with respectto whom membership in the Respondent Union has been denied orterminated upon some ground other than failure to tender theperiodic dues and initiation fees uniformly required as a con-dition of acquiring or retaining membership or to discharge orin any other manner to discriminate against its employees inviolation of Section 8 (a) (3) of the Act.(b)Restraining or coercing employees of Bloomingdale's, itsofficers,agents, successors,and assigns, in the exercise oftheir right to engage in or to refrain from engaging in any andand all of the concerted activities guaranteed to them by Section7 of the Act,except to the extent that such right may be affectedby an agreement requiring membership in a labor organizationas a condition of employment as authorized by Section 8 (a) (3)of the Act.2.Take the following affirmative action, which the Boardfinds will effectuate the policies of the Act.(a)Notify Bloomingdale's in writing that it withdraws its ob-jections to the employment of William P. Ward and requests itto offer him immediate and full reinstatement to his former ora substantially equivalent position,without prejudice to hisseniority or other rights and privileges.(b)NotifyWilliam P. Ward in writing that it has advisedBloomingdale's that it withdraw its objections to his reemploy-ment and requests it to offer him immediate and full reinstate-ment.(c)Make whole William P. Ward for any loss of pay he mayhave suffered as a result of the discrimination against him inthemanner set forth in the section entitled"The Remedy."(d)Post in conspicuous places in its business office at NewYork,New York,where notices are customarily posted,copiesof the notice attached hereto as an Appendix.9 Copies of saidnotice, to be furnished by the Regional Director for the SecondRegion, shall,after being duly signed by the Respondent Union'sofficial representative,be posted by it immediately upon re-ceipt thereof,and maintained by it for sixty (60) consecutivedays thereafter,in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonablesteps shall be taken by the Respondent Union to insure that suchnotices are not altered, defaced, or covered by any othermaterial.(e)Mail to the Regional Director for the Second Region signedcopies of the notice attached hereto as an Appendix for posting,9 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court Of Appeals,Fiforcing and Order." 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Employer willing, at its plant in places where notices toemployees are customarily posted.Copies of said notice, to befurnished by the Regional Director for the Second Region,shall,after being signed by the Respondent Union's official representa-tives, be forthwith returned to the Regional Director for saidposting.(f)Notify the Regional Director for the Second Region inwriting within ten (10)days from the date of this Order whatsteps it has taken to comply herewith.IT IS FURTHER ORDERED that the complaint,insofar as italleges that the Respondent Union violated Section 8(b) (1) (A)of the Act by conduct other than that found to be violative in thisDecision and Order,and that the Respondent Company violatedSection 8(a) (3) and 8(a) (1) of the Act,be, and it hereby is,dismissed.Member Murdock,dissenting in part:I do not believe that either of the Respondents in this case hascommitted an unfair labor practice.This is not the first timethat an issue of this type has been presented to the Board. In theNational Lead case, cited above, the Union had imposed finesupon its members who failed to attend union meetings. TheBoard held that the Union did not forfeit its right to dues ac-cumulated during the period when it had insisted upon the pay-ment of fines together with dues.Moreover,as soon as the Unionchanged its position with regard to the payment of fines it couldlawfully request an employee's discharge because of his failureupon notice to pay his dues. I see no substantial difference be-tween this case and that precedent.To find, as the majority do,that the Union's change in position must be communicated onlyby the Union itself directly to the employees affected seems tome a highly technical and unIealistic view of what actually oc-curred in this case.Ward,the discharged employee, had been feuding with theUnion for some time during 1951 over its attempt to collectfines for nonattendance at union meetings.Apparently,severaltimes in 1951 and once in January 1952,his tender of dues hadbeen rejected by the Union when he appeared at its offices witha "witness." Previously,however,inAugust 1951, his dues hadbeen accepted when, at the suggestion of a company personnelrepresentative,he sent them in by mail. At this time, accord-ing to Ward's own testimony,the Union had sent notices to theemployees and posted one on the warehouse bulletin board to theeffect that fines had to be paid before dues would be accepted.Before his last tender in January 1952, the Company's personnelmanager, aware of the controversy over fines, had suggested toWard that he mail in his dues as he had done previously and asother employees did. Ward refused.It is important to note, I think,that all of these events oc-curred more than 6 months before the Union's last and allegedunlawful request for Ward's discharge. Onthis last occasion thepersonnel manager, desirous of administering the contract in BLOOMINGDALE'S19 7accordancewith the law,insisted upon and received assurancesfrom theUnionthat it wasnow, 6 monthslater,,interested onlyin Ward's dues and wouldaccept them,if tendered.As the TrialExaminerfound,this responsibleofficial of the Company calledWardintohis office and toldhim in no uncertain terms thesefacts.Ward refusedto comment.Whenthe personnel managerinquiredifWard felt thathis last tender inJanuary 1952, for-ever absolved him from again tendering dues, Ward againanswered,"no comment."I have carefullyconsidered the record in this case,particu-larlythe facts with regard to the interview between Ward and theCompany'spersonnel manageron June 30, 1953, set forth fullyin the IntermediateReport.Iam convinced,as wasthe TrialExaminer,that Wardseizedupon the Union's previousattempt tocollect his fineswith hisdues as a pretextto avoid paying thelatter.It isperfectlyclear from this record that Ward ran notthe slightestriskof dischargeif hehad tendered his dues asthe Companyrequested him to do.The majority have no difficultyin findingthat the Company hadreasonable grounds to believethat the Union's last request forhis discharge was basedsolelyon his failureto paydues. Butthe facts upon which the Company must havepredicatedits beliefwere known1equallytoWard.Itseems to me that if it wasreasonablefor the Companyto concludethat theUnion meantwhat itsaid;and no more,it shouldhavebeen reasonable forWard to reach the same conclusion on the samefacts. Inexoneratingthe Companyof unfair labor practicesthe majoritysay that thedifference in treatment is dueto theUnion's failureto communicate the facts to Ward. But the issue,as I see it, isnot who communicated what to whom,but whether Ward and theCompany actedreasonably on the basis of factswithin theirknowledge.The record shows that the facts communicated by theUnion to the Companywere relayedto Ward byBrennan and thatWard knewas much asthe Company knew. If the Company wasentitledto rely uponthe Union's assurancesthat it sought onlyWard's dues, it seems to me that Ward,in turn, was obligatedto rely uponthe assurances of his personnel manager thatdues onlywere invovled.The majority cannot have it bothways.Iwouldaffirm the TrialExaminer's dismissal of thecomplaint in its entirety.APPENDIXNOTICE TO ALL MEMBERS OF DISTRIBUTIVE, PROCESS-ING AND OFFICE WORKERS OF AMERICA, LOCAL 3,AND TO ALL EMPLOYEES OF BLOOMINGDALE'SPursuant to a Decision and Order of the National LaborRelations Board,and in order to effectuate the policies of theNational Labor Relations Act, we hereby notify you that: 198DECISIONSOF NATIONAL LABOR RELATIONS BOARDWE WILL NOTcause or attempt to cause Bloomingdale'sto discharge or in any other manner to discriminate againstits employees in violation of Section 8 (a) (3) ofthe Act, orto discharge or in any other manner to discriminate againstemployees with respect to whom membership in our unionhas been denied or terminated upon some ground other thanfailure to tender the periodic dues and initiation feesuniformly required as a condition of acquiring or retainingmembership.WE WILL NOTrestrain or coerce employeesofBloomingdale's in the exercise of their rights to engage inor to refrain from engaging in any or all of the concertedactivities guaranteed to them by Section 7, except to theextent that such right may be affectedby anagreement re -quiring membership in a labor organization as a conditionof employment as authorized by Section 8 (a) (3) of the Act.WE WILLnotify Bloomingdale's in writing and furnish acopytoWilliam P. Ward,that we have withdrawn ourobjections to the employment of Ward and that we requesthis reinstatement.WE WILL makeWilliam P. Ward whole for any loss ofpay he mayhave suffered because of the discriminationagainst him.Distributive,Processingand Office Workersof America, Local 3Union.Dated................By.....................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof,and must not be altered,defaced,or covered by anyother material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEOn January 22, 1953, uponcharges dulyfiled by William P Ward in eachof the above-entitledcases, the GeneralCounsel ofthe NationalLaborRelationsBoard, by theRegional Directorfor the Second Region(New York, New York),issued an order consolidating the cases,a noticeof hearing,and a complaint alleging that Blo-)mingdale's i and Distributive,Processing andOffice Workers of America, Local 3 (herein calledthe Companyand the Union respectively,and sometimes also referred to jointly as the Respondents),have engaged in and are engagingin various unfair labor practices affecting commercewithin themeaning of Section 8 and Sec-tion 2(6) and(7) of the National LaborRelations Act as amended,61 Stat 136,herein referredto as the ActWithrespect to the unfair labor practices the consolidated complaint alleges in substancethat:'As corrected at the hearing by amendment to the complaint BLOOMINGDALE' S199(1)Since on or about January 15, 1952, the Union attempted to cause the Company to dis-charge William P Ward and other employees for reasons other than their failure to tender theperiodic dues uniformly required as a condition for retaining membership in the Union.(2)On or about June 30, 1952, the Union caused the Company to discharge William P Wardand since that time has caused the Company to refuse to reinstate him because of his non-membership in the Union notwithstanding that the membership of said Ward in the Union wasterminated for reasons other than his failure to tender periodic dues uniformly required as thecondition of retaining membership in the Union(3)Since on or about January 15, 1952, the Union has restrained and coerced and is re-straining and coercing employees in the exercise of the rights guaranteed by Section 7 of theACt by applying moneys tendered by them in payment of periodic dues to the payment of finesimposed upon them for nonattendance at union meetings, and thereafter requesting the Companyto discharge said employees for delinquency in the payment of periodic dues under the union-shop agreement between the Company and the Union, and by threatening said employees withdischarge under said agreement for nonpayment of dues(4)On or about June 30, 1952, the Company discharged William P Ward and has since thattime refused to reinstate him to his former or substantially equivalent position of employment(5)The Company discharged William P Ward and thereafter refused to reinstate himbecause of his loss of membership in the Union although the Company had and still hasreasonable grounds for believing that Ward's membership in the Union was terminated for areason other than Ins failure to tender the periodic dues uniformly required by the Union as acondition of retaining membership in it.(6)By its total course of conduct, outlined in the consolidated complaint, the Union--it isalleged--committed unfair labor practices within the meaning of Section 8 (b) (1) (A) and (2)of the Act The action of the Company with respect to the discharge of Ward is alleged tohave involved an unfair labor practice under Section 8 (a) (1) and (3) of the Act.The Respondents filed separate answers to the complaint denying the commission of anyunfair labor practicesPursuant to notice a hearing was held at New York, New York, on March 23 and 24 and April7, 8, 9, and 10, 1953, before the undersigned Trial Examiner. The General Counsel and theRespondents were represented at the hearing and all parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduce evidence bearing onthe issuesThe parties were given the opportunity to present oral argument before the TrialExaminer and to file briefs, proposed findings of fact, and conclusions of law. A brief hasbeen received from counsel for the Company and has been duly considered. Upon the entirerecord of the case and from his observation of the witnesses, the Trial Examiner makesthe following:FINDINGS OF FACT1.THEBUSINESSOF THE COMPANYBloomingdale's is adivision of Federated Department Stores Incorporated,a corporationduly organized under and existing by virtue of the laws of the State of Delaware, with itsstoreand warehouse located in New York, New York. The Companyis engaged in the opera-tion ofa retaildepartment store and maintains its principal office and place of business inNew York, New York, and its warehouse operated in connection with the store in LongIsland City, New York During the calendar year 1952, the Company in the course and con-duct of its business operations caused to be purchased, transferred, and delivered in inter-state commerce from States of the United States other than the State of New York, house-holdappliances,wearing apparel, and other goods and commodities valued in excess of$ 10,000,000During the same period the Company sold at itsretaildepartment store goodsand commodities valued in excess of $55,000,000 of which, approximately 10 percent wastransported and deliveredin interstatecommerce from the Company's store and warehouseto points located in States other than the State of New York The Company admits, and it ishereby found, thatit is engagedin commerce within the meaning of the ActILTHE LABOR ORGANIZATION INVOLVEDDistributive, Processing and Office Workers of America Local 3, is a labor organizationadmitting to membership employees of the Company 200DECISIONSOF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESThe factsWilliam P. Ward, the charging party,was an employee of the Company from 1935 untilhisdischargeon July1,1952During the last several years of his employment, Wardworked as a stock clerk in the Company's Long IslandCitywarehouse.Aftera Board certification the Respondents on April27, 1950,entered into a collective-bargaining agreement which contained inter alia the following clauses:Article II--Union recognitionA All employees covered by this Agreement shall as a condition of employmentbecome members of the Union on or within ten (10)days after the thirtieth(30th) dayfollowing(1)thebeginning of such employment or (2) April 27, 1950, whichever isthe later,and shall thereafter maintain their membership in the Union in good standing.B An employee who is expelled or suspended from the Union because of non-paymentof initiation fees and dues shall be subject to dismissal after notification in writingto the Employer by the UnionThe General Counsel does not contest the validity of the union-shop clause.On July 10,1951, the Union sent Ward the following letter by registered mail.Dear Member:You have been informed of your dues delinquency before but still have not broughtyourself into good standingInaccordance with the Constitution,we are sending you this final reminder. Alldues must be paid in full,no later than Wednesday,July18, 1951Failure to comply by that date means that you will be automatically dropped fromunion membershipWe are calling to your attention onceagam,what being dropped from union membershipmeans to you A member who is dropped:1Shall be obliged to leave the job.2.Looses the right to receive any of the benefits accruing under our Security Plan, suchas:Accident and Sick Benefits,Surgical Benefits,Hospitalization and Death Benefits.We trust that you are now fully aware of the penalties of being dropped from unionmembership and will bring your dues up to date immediately.Ward admitted receiving the letter He testified he did nothing about it.Early in August 1951 Ward was called to the employment office in the Company's store.Ward requested the right to be accompanied by a" representative of his own choosing"from the warehouse.His request was granted.Ward and Henry Canin,a coworker, con-ferredwith Veronica Smith,a personnel interviewer for the Company Ward testified thatSmith informed him of the delinquency in dues to the Union.2 She inquired if Ward wasreluctant to pay the dues. Ward told Smith he would pay the dues but that he was reluctanttopay fines.Ward testified further that he told Smith that notices had been sent out toemployees and also were posted at the warehouse to the effect that dues would not be ac-cepted unless the fines were paid Ward asked Smith how he could get the Union to acceptthe dues without having to engage in an argument.Smith suggested that Ward send a postalmoney order to the Union for the amount of the dues and set the deadline date for Friday(the conference was on Tuesday)Wardfollowed Smith's suggestion and on Friday sent apostalmoney order to the Union in the amount of $14 80 In turn, Ward received a receipt2Ward also testified that Smith mentioned that there were some fines to be paid. He wasunable to state whether Smith noted the amount of fines he owed and was extremely evasiveregarding this phase of the conversation.In view of the action taken by Ward after hisconference with Smith and the findings hereafter made with respect to the Company's policyregarding the fines assessed by the Union,Ido not accept this part of his testimony eventhough it remains uncontradicted in the record. SeeN L. R. B.v.Howell Chevrolet Co.,204 F. 2d 79 (C A 9) BLOOMINGDALE'S2 01showing payment of dues for the months of April,May, June,and July, together with awarning notice as follows:WARNINGDATE:8/6/51You have failed to account for the meetings of March,April,May, June, and July.We have accepted your dues and are givingyou this FINAL NOTICE. NO FURTHERDUES WILL BE ACCEPTED UNLESS,you present a valid,official excuse,in accordancewiththe rules governing meeting excuses or pay the fine.EXCERPTS OF RULES GOVERNING MEETING EXCUSES ON REVERSE SIDE.(Reverse side)Members absent from a meeting without having secured an official excuse shallbe required to pay a fine of one dollar($1 00) for every such absence.If a member does not present a proper Steward's excuse,he will be given one writtenwarningNo further dues will be collected unless he presents a valid excuse, or paysthe fine.No Steward's excuse shall be valid unless presented to the Finance dept.within 30 daysafter the Membership meeting.Ward testified that early in October 1951 he went to the union office,accompanied byCamn, to pay dues for the months of August and September.Ward stated he "put money up"and told the clerk who he was.According to Ward,the clerk went to the file records, pulledout a card,toldhim there were fines noted on the record, and that it was a policy of theUnion that the fines would have to be paid before his dues could be accepted.Ward informedthe clerk he was there to pay 2 months' dues, not fines,that he did not feel obligated to payfines.SThe clerk thereupon turned to Murray Silverstein, an organizer for the Union, andsaid"this fellow just wants to pay dues He won't pay fines. You know I cannot accept dues un-less he pays the fine"Silverstein told Ward that he was no better than other members who hadto pay fines incurred for nonattendanceof unionmeetings and that he also would have to pay thefinesMoreover,Ward would have to comply with the organization rules and the fines wouldhave to be paid before dues were accepted.Ward testified he told Silverstein that he was not obligated to pay fines and called to hisattention"the law handed down through the Taft-Hartley Act and a decision of the NationalLabor Relations Board stating that fines were of no obligation,only dues, and the initiationfee."Ward told Silverstein he was not going to stand there arguing,that he had money topay for dues and that Silverstein could"take it or leave it " Ward turned to Canin andremarked that since Silverstein did not want his money for dues they could leaveFlorence Hale,a clerk in the Union'semploy during the times material herein, whoseduties included the collection of dues at the union office, testified that Ward came to theoffice in October 1951.Without submitting his union book or any money to her,Ward askedwhether it was Hale's intention to collect fines or dues from him, stating he would not payfinesHale testified further that she told Ward she was not asking for fines but that if hewanted to pay his dues he should give her his union book and money which he did not doHale called Silverstein who talked to Ward.Hale denied that she obtained Ward's financialrecord card from the file cabinet.She explained that the cards are filed under the unionmember'snumber and since she did not know his number and Ward did not give her hisunion book which contained the number, she could not obtain his card. Hale also testifiedthat the Union'spractice which she followed was never to refuse moneys tendered by amember in payment of dues even though such member might not have attended union meetingsand had been given a warning notice Further that money tendered was always appliedtoward the payment of dues unless the member volunteered that a certain amount be appliedtoward the payment of fines. Hale stated that she suggested to Ward,with respect to thematter of fines,that hesee his shop steward and obtain an excuse for absences from various3 As noted above in accordance with the Union's rules governing meeting excuses, membersabsent from a meeting without having secured an official excuse were required to pay a fineof $1 for every such absence. Ward did not attend the union meetings nor did he obtainofficial excuses. 2 02DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeetings,and upon presentation of -the excuse to the Union the "whole business of fines wouldbe cleared up "Silverstein testified that in October 1951 the office clerk called him to assist with aproblem at the cashier's window. Silverstein found Ward and another unidentified personthereSilverstein inquired if Ward wanted to pay dues, and if so, to submit his union bookto enable them to obtain his financial record card Ward did not submit his union book butaskedwhether his money, if offered, would be applied toward the payment of fines firstand then toward dues Silverstein told Ward that his money would be accepted in payment ofdues if that was Ward's wish. Ward, according to Silverstein, broke off the discussion andleft.Silverstein admitted on cross-examination that when the financial record-card of a memberreveals absences from union meetings,he will routinely ask the member if he wants any ofthe moneys tendered to be applied toward the payment of outstanding finesWard's testimony hereinabove noted was corroborated in all essential details by Caninwho impressed me as a reliable witness. I find, based on such corroborated testimony whichI credit, that in early October 1951 Ward made a valid tender of union dues.Upon leaving the union office Ward and Canin called on Vincent Brennan, the Company'spersonnelmanager in the latter's officeWard told Brennan he was there to find out thefacts regarding the "set-up [here] between the Union and the management" and Ward'sobligationsunder the collective-bargaining agreement.Ward related the incident whichhad just taken place at the union office and inquired if the Company would discharge anemployee whose tendered dues had been refused. Brennan read the union-shop clause inthe agreement to Ward Brennan told Ward that it was his (Brennan's) responsibility toenforce the agreement and since the agreement did not mention failure to pay fines as acause for discharge he would only enforce the agreement where there was a delinquencyin dues. After some further discussion, with Ward insisting on finding out if he would bedischarged for failure to pay fines, Brennan told Ward and Canin they were raising anacademic point, that the Company had not received any request from the Union relatingtoWard and that if there was a request for his discharge, Ward would be notified and givena full opportunity to present his case before the Company would take any action. Ward re-ported back to work.InNovember 1951 Ward was called to Brennan's office because his name was on a listof employees whose discharges were requested by the Union. Canin accompanied Ward ashis witness.Brennan told Ward of the request for his discharge and inquired if he was going to doanything to have his name removed from the list Brennan again reviewed the terms of thecollective-bargaining agreement and stated that fines did not interest him, that he wasconcerned solely with what was specifically included in the agreement, namely, dischargebecause of nonpayment of dues At the conclusion of the interview, Ward left Brennan'soffice with the stated intention of going to the union office 4Ward testified that he and Canin proceeded to the union office 5 Ward stated he presented3months dues in cash to the clerk and requested a receipt The clerk told Ward, afterlooking at his financial record-card, that there were fines to be paid Ward said he wasthere to pay dues and not fines Silverstein, according to Ward, was drawn into the con-versation and told Ward that he had to pay fines as well as dues otherwise his dues couldnot be accepted. Silverstein commented that perhaps Dennis Farragher6 could "take care ofthis situation "Ward testified he told Silverstein he was not interested in what Farraghercould take care of, he was there to pay 3 months' dues which Silverstein could either take orleaveWard stated that since Silverstein refused to accept his dues without payment of thefines, he withdrew his money and left the union office.Hale recalled that Ward was in the union office several times subsequent to October 1951,but was unable to state with certainty when she saw him there She testified that Ward neverasked how much he owed for dues or fines, or the number of meetings he failed to attend.Silverstein testified that he saw Ward in the union office only once in October 1951.41 do not credit Ward's testimony that Brennan inquired if he was willing to pay his dues;thatuponWard's affirmative reply,Brennan wanted to know if he was ready to do it then;and that Brennan instructed Ward to take the dues to the union office.-5 The union office is located accoss the street from the Company's store.6Farragher is an organizer for the Union whose duties, among others,consist of handlingproblems and grievances of the Company's warehouse employees. BLOOMINGDALE'S2 03Ward's testimony was corroborated in all essential details by Canin I find, based on suchcorroborated testimony,which I credit, that in November 1951 Ward tendered his union dueswhich Silverstein refused to accept without simultaneous payment of outstanding fines.Ward and Canin returned to Brennan's office and apprised him of what had taken place atthe union office Canin confirmed Ward's statement Brennan thereupon instructed Ward toreturn to his jobOn or about December 4, 1951,Ward received a letter from the Union via registered mailsimilar to the July 10, 1951,letter set out in detail above.This letter advised Ward that "Allduesmust be paid in full,no later than December 15, 1951."Ward did nothing regardingthe letter.He continued working in his job.In December 1951 the Union requested the Company to discharge certain named employeeswho were delinquent in union dues.Ward was one of the employees so named. Early inJanuary 1951 Ward was asked to come to Brennan's office. He was accompanied this timeby Frank Morano, an employee at the Company's warehouse and shop steward for the Union.Brennan informed Ward that the Union was requesting his discharge.Brennan again re-viewed his responsibility in the administration of the collective-bargaining agreement. Hereiterated to Ward that the Company had no interest in his refusal to pay fines,that it wasconcerned only with dues.Brennan suggested that for purposes of convenience and in orderto obviate his having to interview Ward? so often, that Ward mail his dues to the Union justasother employees do and as Ward did in August 1951.Ward refused to take Brennan'ssuggestionWard and Morano left Brennan's office after telling him they were going to theunion office.Ward testified that at the union office he again tendered enough money to the clerk to coverthe union dues for the months of August through December 1951 and asked for a "specificreceipt"which would show that his money was accepted for dues.The clerk spoke to Silverstein about Ward's request for a"specific receipt."Silversteintold Ward that his money would be accepted but the Union would allocate it its "way"and issuehim a"blanket receipt."After some further discussion along the same line, Ward picked uphis money and left the union office with Morano.In the main,Morano corroborated Ward's testimony I find based on such corroboratedtestimony,which I credit, that Ward in January 1952 tendered his union duesWard and Morano returned to Brennan's officeWard informed Brennan of the event at theunion officeMorano corroborated Ward's statement Brennan told Ward to return to workwith the advice that if anything further had to be done regarding the matter it would be dis-cussed with WardAt several grievance meetings held between January and June 1952 Carl Andren andSilverstein,on behalf of the Union,inquired why Brennan did not discharge Ward as requested.The union officials insisted that fines owed by Ward was not in issue but that his dischargewas being requested because of delinquency in duesEarly in June 1952 Andren requested Brennan to carry out the provisions of the collective-bargaining agreement and discharge Ward Upon receiving Andren's definite assurancethat the payment of fines was not involved in the Union's request and that Ward's dueswould be accepted if tendered,Brennan asked that the Union send him a written requestwhich would take under advisementOn June 17,1952, the Union sent the following letter to the Company:Dear Mr. Brennan:Pursuant to Article II under the collective bargaining agreement on the requirementofUnion Membership,the following member has not lived up to this provision and werequest his discharge immediatelyWilliamWard,Department W8032-98 was suspended from Union Membership forfailure to pay union duesOn June 27 Ward was called to the personnel office.Canin went along with him. Wardand Canin were directed to see one Webster,an assistant to Brennan8Webster asked Wardabout the delinquencies in his union dues and what had taken place in the past regarding thismatterWebster confessed he was not too well acquainted with the subject.Ward told Webstert Itwas the Company'spolicy to interview all employees whose names appeared on theUnion's lists requesting discharges for delinquency in union dues.8Brennan was on vacation until June 30. 204DECISIONSOF NATIONALLABOR RELATIONS BOARDthat if he was going to handle the matter either the Company's records should show whathad taken place or Webster should in some manner have prepared himself for the discussionwithout requiring Ward to review the entire matter in order to bring Webster up to dateWard asked Webster if the Company called him in for the purpose of presenting any newrequirements with which he would have to comply. Webster replied "no." Ward inquired ifWebster had anything else in mind other than wanting to know the past events in Ward'ssituationUpon Webster's negative reply Ward remarked that he did not know why he wascalled to the personnel office and that their meeting was "inconclusive." Ward and Caninreturned to the warehouseOn June 30 Ward was again called to the personnel office where he and Canin,his repre-sentative,conferred with Brennan and WebsterBrennan toldWard that he received a letter from the Union and offered it to Ward toreadWardrefused to look at the letter and asked if it was addressed to him. Brennan toldWard that while it was not addressed to him, it concerned him as it contained a request forhis discharge and thereupon read the letter to Ward. Brennan asked Ward what he had tosay about the request to which Ward replied "no comment." Brennan asked Ward whetheror not he intended to make any effort to tender his union dues Ward refused to comment.Ward inquired if he was being required to do anything different than in the past Brennanstated the requirements were the same, that the Company was interested only in the termsof the collective-bargaining agreement and that union fines did not concern him. Ward toldBrennan that he (Brennan) knew that Ward had tendered his dues in the past. Brennan askedwhen was the last time Ward tendered his dues and Ward refused to answer. Brennan askedif January 1952 was the last date that Ward tendered his dues and Ward replied that Brennanknew it was. Brennan inquired if Ward felt that the last tender in January 1952 foreverabsolved him from again tendering dues. Ward answered "no comment." Brennan pointedout that Ward's job was involved and that it was Brennan's responsibility to administer theterms of the collective-bargaining agreement Brennan told Ward that the Union gave himassurance that the question involved, as the letter stated, "was dues only and not fines."Brennan also told Ward that the Union told him it would accept Ward's dues if tendered.Ward refused to comment. Brennan reminded Ward that he had to make a decision on theUnion's request and in view of its assurances and the fact that Ward refused to give Brennanhis side of the story, there was no alternative left to Brennan but to comply with the request.Brennan asked Ward and Canin if they would like to discuss the matter privately outsideof Brennan's office They did not accept this suggeistion. In a further effort to elicit Ward'sstory,Brennan mentioned that Ward's job was at stake and if Ward refused to commentBrennan would have to go through with the discharge request.Ward did not answer nor didWard respond when Brennan said some of the men in the warehouse felt that Ward was"using this as a technical dodge to avoid paying his dues " After about one-half hour withBrennan unsuccessfully attempting to elicit Ward's explanation,Brennan told Ward therewas no choice left but to follow the Union's request under the terms of the collective-bargaining agreement Brennan asked Ward if money was a problem to him in the tenderingof duesWard stated his ability to pay was of no concern to the Company and he refusedtoanswer furtherA deadline of 6 p in that night was then set for Ward to meet the re-quirements of tendering the dues, otherwise, he would face discharge from the Company'semploy Ward said "no commentUpon ascertaining the following day that Ward had said or done nothing, Ward was calledfrom the warehouse to Smith's office in the personnel department and told he was beingdischarged for failure to tender union dues, Ward was asked to sign his final pay slip and onithe wrote "being discharged for the nonpayment of union dues." Ward has not worked forthe Respondent Company since July 1, 1952.Conclusions(a)With respect to the alleged violations of Section 8 (a) (3) and (1) of the Act by theCompanyThe complaint alleges that the Company discharged Ward on or about June 30, 1952, andthereafter refused to reinstate him because of his loss of membership in the Union althoughitthen had and still has reasonable grounds for believing that Ward's membership in theUnion was terminated for a reason other than his failure to tender the periodic dues.As found above, in November and December 1951, when the Company received writtenrequests from the Union to discharge Ward pursuant to the valid union-security clause in BLOOMINGDALE'S2 05the collective-bargaining agreement it did not act on such requests automatically and effectthe discharge On the contrary, in line with its policy and practice it interviewed Ward andinvestigated all of the circumstances surrounding the Union's request Receiving assurancesfrom Ward and his corroborating witnesses on these occasions that he(Ward)tendereddues which were not accepted because he failed to pay outstanding fines, the Company re-fused to act on the Union's requests and continued Ward in his jobIn June 1952,confronted with a new request from the Union for Ward's discharge and notcontent with the Union's oft-repeated verbal and written assertions that the payment of fineswas not involved in this request, the Company again interviewed Ward. Brennan made cleartoWard what the Union had assured him, namely, that his dues would be accepted if tenderedand that the only issue which the Union had with Ward was his delinquency in dues and nothis failure to pay fines. Ward did not protest that his failure to pay fines was the underlyingmotive in his suspension from union membership In fact, Ward was completely uncoopera-tive with Brennan in the latter's efforts to ascertain the true picture in the Union's requestand even after he was warned that his job was"at stake,"Wardcontinued either to refuseto answer Brennan's questions or answered them with a curt"no comment."The course of the Company's actions with respect to Ward indicates clearly that it wentfar beyond any duty imposed on it by law. In the Westinghouse case,96 NLRB 522, enfd203 F. 2d 173 (C. A. 9), where the Company knew that an employee was expelled from theUnion because he did not pay a fine but several months later was told by the Union uponinquiry that its request for the employee's discharge complied with the terms of the union-security contract and opportunity for membership in the Union was extended to the employeewithout discrimination, the Board held "in these circumstances, we do not believe that theCompany was required to explore the implications of [the employee's]protestation,a matterwhich would necessarily lead to unwarranted intrusion in the internal affairs of the union."See Air Reduction Co., Inc., 103 NLRB 64; Kaiser Aluminum and Chemical Corp., 98 NLRB753; Standard Brands, Inc., 97 NLRB 737; Chisholm-Ryder Co., Inc., 94 NLRB 508; PressedSteelCar Co., 89 NLRB 276.In view of the foregoing and under all of the circumstances present here, I find that theCompany on June 30, 1952, did not know or have reasonable grounds to believe that the UnionsoughtWard's discharge for reasons other than his failure to tender the periodic dues andwill hereinafter recommend that those paragraphs of the complaint alleging that the Companycommitted unfair labor practices be dismissed.(b)With respect to the alleged violation of Section 8 (b) (2) ofthe Act bythe UnionThe complaint alleges that on or about June 30, 1952,the Union caused the Company todischargeWard because of his nonmembership in the Union, notwithstanding that Ward'smembership was terminated for reasons other than his failure to tender the periodic duesAs found above, Ward tendered dues in October and November 1951 and early January1952 which the Union refused to accept because of Ward's failure to pay outstanding finesor in lieu thereof to obtain valid excuses for not attending union meetings.There would beno problem here if the Union caused Ward's discharge while such conditions continued toexist,for it is clear that the Union would have been asking for Ward's discharge becauseof his nonpayment of fines, a reason which the Act does not countenance.See WestinghouseElectricCorporation,supr;The Eclipse Lumber Company, 95 NLRB 464 enfd 199 F.2d 684 (C. A. 9). The Electric Auto-Lite Company, 92 NLRB 1073; Pen and Pencil WorkersUnion, Local 19593, AFL, 91 NLRB 883. Indeed, if such conditions continued to exist, in myopinion it would not have been incumbent upon Ward to"tender"in order to come withintheprotection of the Act, for as the Board held in several cases,The Eclipse LumberCompany, supra- The Baltimore Transfer Company, 94 NLRB 1680, and the WestinghouseElectric Corporation,supra,"a formal tender is.unnecessary in cases involving pro-viso(B) where the circumstances indicate that such a tender would have been a futile gesture."But we are confronted in the instant matter with additional facts. Subsequent to January1952 the Union changed its position regarding the acceptance of dues from Ward and toldtheCompany on various occasions that it was not interested in the payment of fines byWard and would accept his money for dues if tendered.It is not controlling that the Union-did not make known its changed position to Ward directly,the fact is, as found above, thatinJune 1952 Brennan told Ward in no uncertain terms what was then the posture of thesituation and the Union's assurances that tender of dues at that time would not only have337593 0 - 55 - 15 206DECISIONSOF NATIONALLABOR RELATIONS BOARDstayed its request for discharge but also in all probability would have obviated the necessityto discharge Ward 9Thus, as a result of the Union's affirmative conduct and statements, it was incumbentupon Ward to go forward with the tender of dues and he could no longer rely on the Union'spast statements to him that it would not accept his dues unless he also paid fines. Of signi-ficance herein is Ward's attitude and conduct at his meeting with Brennan preceding hisdischarge, set forth in detail above I find that Ward demonstrated by his statements andconduct that he had no intention of tendering dues to bring his membership in the Union intogood standing and that he mistakenly relied upon the Union's past conduct and his belief thatby the institution of these proceedings he could retain his employment.Accordingly, I find that Ward having failed to tender the dues on June 30, 1952, his dischargecaused by the Union was not in violation of Section 8 (b) (2) of the Act. See Air Reduction Co.,Inc., supra.Also alleged in the complaint to be a violation of Section 8 (b) (2) of the Act is the Union'sattempt to cause the Company to discharge Ward since on or about January 15, 1952, forreasons other than his failure to tender duesAs heretofore found, subsequent to January 1952, the Union changed its position regardingthe acceptance of dues from Ward and unequivocally let it be known that it would accept hismoney for dues if tendered and that it was not interested in the payment of fines.The last overt act by the Union, prior to January 1952, in its attempt to cause the Companyto discharge Ward for reasons other than his failure to tender dues was in December 1951when Ward was included in a list of names sent by it to Brennan. The charge in the instantmattermade by Ward was filed in the Regional Office of the Board on July 3, 1952, andserved ca the Union by registered mail on July 8, 1952. Thus it is seen that the alleged unfairlabor practice of attempting to cause Ward's discharge occurred more than 6 months priorto the filing of the charge and is barred by the provisions of Section 10 (b) of the Act. 10Accordingly, it will be hereinafter recommended that this allegation of the complaint bedismissed.(c)Withrespect to the allegedviolationof Section8 (b) (1) (A) of the Act by the UnionFinally, the complaint alleges that since on or about January 15, 1952, the Union has re-strained and coerced employees in the exercise of the rights guaranteed by Section 7 of theAct by applying moneys tendered to them in payment of periodic dues to the payment of finesimposed upon them for nonattendance at union meetings, and thereafter requesting theCompany to discharge said employees for delinquency in the payment of periodic dues underthe union-shop agreement between the Respondents, and by threatening said employees withdischarge under said agreement for nonpayment of said dues91n this regard it is interesting to note Brennan's testimony, which I credit, that includedon about a half dozen lists from the Union requesting discharge were the names of severalemployees who claimed that the real reason for the discharge request was their failure topay fines. In each instance, upon Brennan's advice, the employee tendered money for dueswhich the Union accepted and the employees' names were removed from the discharge list.Brennan stated that to his knowledge no employee who tendered his dues has ever been dis-charged, nor has he received complaints from employees discharged because of delinquencyinunion dues, that the real reason for the discharge was their failure to pay fines. Ofnote also is the testimony of Canin, who was friendly with Ward, that his dues were acceptedeven though he admittedly did not attend some union meetings.10The pertinent provision of Section 10 (b) of the Act, from which the above-quoted languageis taken, is the following:.That no complaint shall issue based upon any unfair labor practice occurring morethan 6 months prior to the filing of the charge with the Board and the service of a copythereof upon the person against whom such charge is made, .. . UPSHUR RURAL ELECTRIC COOPERATIVE CORPORATION207No proof was adduced by the General Counsel that the Union during 1952 or at any timefor that matter applied moneys as alleged in the complaint 11 and thereafter requested theCompany to discharge employees for delinquency in dues.The proviso of Section 8 (b) (1) (A)of the Act states:... This subsection shall not impair the right of a labor organization to prescribe itsown rules with respect to the acquisition or retention of membership therein.Under the terms of the proviso the Unionhas the right to fine its members for not attendingunionmeetings and to go so far as to suspend them from membership for nonpayment offines.However,threatening employees with the loss of their employment if they fail or re-fuse to pay the fines where they continue to pay or tender the periodic dues is proscribedby the Act.See Namm's Inc., 102 NLRB 466.Standing alone the "Warning"to employees that no further dues would be accepted if theyfailed to pay fines or in lieu thereof present valid official meeting excuses is not a threatof loss of employment.Here, however,the "Warning"was followed by a letter,such as theone sent to Ward on November 30, 1952.When the documents are read together it is re-vealed that if an employee fails to pay fines, no further dues will be accepted from himthus resulting in a delinquency in dues, automatic suspension from union membership, and.obliged to leave the job." Clearly, this spells out a threat of loss of employment.Other than the Union's letter to Ward, dated November 30, 1951, the General Counsel didnot adduce evidence that after that date the Union sent a similar letter either to Ward, or toany other employee.That date however,being more than 6 months prior to the filing of thecharge herein,the alleged unfair labor practice of violation of Section 8 (b) (1) (A)is barredby Section 10 (b) of the Act and I so find.CONCLUSIONS OF LAW1.The operations of the Company,Bloomingdale's,constitute and affect trade, traffic, andcommerce among the several States within the meaning of Section 2(6) and(7) of the Act.2.Distributive,Processing and Office Workers of America, Local 3, is a labor organiza-tion within the meaning of Section 2 (5) of the Act.3.The Company has not engaged in unfair labor practices within the meaning of Section 8(a) (1) and(3) and the Union has not engaged in unfair labor practices within the meaning ofSection 8 (b) (1) (A)and (b) (2) of the Act.[Recommendations omitted from publication.]itItisnoted that Ward never left any money with the Union in October and November1951 or early January 1952.UPSHUR RURAL ELECTRIC COOPERATIVE CORPORATIONandINTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS, LOCAL UNION NO. 324, AFL. Case No. 16-CA-503. November 25, 1953DECISION AND ORDERUpon a charge filed by International Brotherhood of ElectricalWorkers,Local Union No. 324, AFL, herein called the Union,theGeneral Counsel of the National Labor Relations Board,through the Regional Director for the Sixteenth Region (Fort107 NLRB No. 60.